       Case 1:19-cv-01753-JPW-JFS Document 91 Filed 10/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA
 ASSOCIATES IN MEDICAL
 TOXICOLOGY, PC, et al.,

                  Plaintiffs,

 v.                                                Case No: 1:19-cv-01753-YK

 EMOGENE RENEA SNYDER, et al.,

                 Defendants.

                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                     CROSS-MOTION FOR A PROTECTIVE ORDER

       Plaintiffs Associates in Medical Toxicology, P.C., and Philip W. Moore, DO (hereinafter

collectively referred to as “Plaintiffs”), by and through undersigned counsel, file their Opposition

to Defendants Emogene Renea Snyder’s and Migliore Treatment Services, LLC’s (hereinafter

collectively referred to as “Defendants”) Cross-Motion for a Protective Order.

       For the reasons discussed in the accompanying Memorandum of Law, Defendants’

Motion should be denied.

Dated: October 21, 2020                       Respectfully submitted,

                                              /s/Dennis E. Boyle
                                              Dennis E. Boyle (PA#49618)
                                              Blerina Jasari (Admitted pro hac vice)
                                              Berliner, Corcoran & Rowe L.L.P.
                                              1101 Seventeenth Street N.W., Suite 1100
                                              Washington, DC 20036
                                              Telephone: (202) 293-5555
                                              Email: dboyle@bcr-dc.com
                                                     bjasari@bcr-dc.com

                                              /s/Kathleen Misturak-Gingrich
                                              Kathleen Misturak-Gingrich (PA#41682)
                                              Law Offices of Peter J. Russo, P.C.
                                              245 Grandview Avenue, Suite 102
                                              Camp Hill, PA 17011
                                              Telephone: (717) 591-1755
Case 1:19-cv-01753-JPW-JFS Document 91 Filed 10/21/20 Page 2 of 3




                             Email: kgingrich@pjrlaw.com
                             Counsel for Plaintiffs




                                2
       Case 1:19-cv-01753-JPW-JFS Document 91 Filed 10/21/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I, Dennis E. Boyle, Esquire, hereby certify that on October 21, 2020, a true and correct copy of

the Opposition to Defendants’ Cross-Motion for a Protective Order and the Memorandum of Law in

Support thereof, were electronically filed with the Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys of record:


                Paige Macdonald-Matthes, Esquire
                Joshua Kaplan, Esquire
                Obermayer Rebmann Maxwell & Hippel LLP
                200 Locust Street, Suite 400
                Harrisburg, PA 17101-1508

                Counsel for Defendants




                                                  /s/Dennis E. Boyle
                                                  Dennis E. Boyle
